Defendant pleaded guilty to an indictment charging him with three counts of robbery in the first degree with the understanding that he would be sentenced to concurrent determinate terms of imprisonment between 8 and 15 years followed by five years of postrelease supervision. He was thereafter sentenced as a second felony offender to concurrent 12-year prison terms with five years of postrelease supervision. Defendant now appeals, asserting that the sentence imposed was harsh and excessive. We disagree. Noting the seriousness of the conduct underlying the crimes to which defendant pleaded guilty, along with his prior criminal history, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of his sentence in the interest of justice (see People v Smith, 43 AD3d 493 [2007]).
Cardona, P.J., Mercure, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.